Citation Nr: 1733174	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-04 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for right elbow disability.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to October 1982, and from April 2006 to September 2006; and has periods of active duty training (ACDUTRA) and prior inactive duty for training (INACDUTRA) in the Air Force Reserves of 21 years, 11 months, and 10 days.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In September 2013 and April 2016 the Board remanded these claims for further development.


FINDING OF FACT

The evidence of record shows a diagnosis of a right elbow disability in September 2006 during the Veteran's period of active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a right elbow disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014) 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for a right elbow disability as the disability occurred during active service.  More specifically, The Veteran asserts that he injured his right elbow as an Aircraft maintenance Specialist while on active duty.  The Veteran further asserts that this condition was aggravated by his duties as an Aircraft Mechanic while serving in the Airforce Reserves.

Service connection may be granted for a recurrent disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

The presumption of soundness attaches where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225 (1991).  Only those conditions recorded in examination reports can be considered as noted and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304(b) (2016).  It is not clear that such an examination is available for the Veteran's second period of service.  Thus, the burden of showing aggravation is on the Veteran.

In a July 2016 VA addendum opinion, the examiner opined that the eight elbow disability did have its onset during the Veteran's active service.  The rationale provided was that a service medical record note showed that the Veteran was seen and diagnosed with a right elbow disability in September 2006.  Service medical records are silent for any elbow conditions prior to the Veteran entering service.  While the Veteran clearly had the elbow condition prior to service, the Board finds the evidence is in relative equipoise as to whether it was aggravated during service.  The 2013 VA examiner found that the Veteran only suffered from a temporary flare, but he has provided lay evidence that there was nothing temporary about the flare.  

Thus, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a right elbow disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for a right elbow disability is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran contends that the record supports a finding of service connection for peripheral neuropathy of the bilateral lower extremity.  In a February 2008 statement the Veteran asserted that the problems with his feet began in the late 1990's and progressively got worse during his time in service.

In a July 2016 VA examination, the examiner opined that the Veteran's peripheral neuropathy of the lower extremity had its onset during service in November 2004 and was confirmed in November 2007.  When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that the Veteran has two periods of active service, June 1982 to October 1982 and April 2006 to September 2006.  As a result, it is unclear which period of service the examiner is referring to with the November 2004 date provided in the examination.  Furthermore, if the period in time is during a period of inacdutra, it would be beneficial to have the examiner opine as to whether or not the disability was further aggravated beyond normal progression during the Veteran's second period of active service.  As a result, an addendum opinion is necessary.

Clinical documentation dated after July 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to all treatment for any peripheral neuropathy of the bilateral lower extremity since July 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after July 2016.

3.  The July 2016 VA examination should be returned to the examiner or if the examiner is unavailable, a suitable substitute for an addendum opinion.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should provide a rationale for all opinions.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any peripheral neuropathy disability of the bilateral lower extremity is related to active service; specifically active service from June 1982 to October 1982 and/or April 2006 to September 2006.  

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the bilateral lower extremity was aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's active service from April 2006 to September 2006.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


